Exhibit 10.21
ASSIGNMENT AGREEMENT
     THIS ASSIGNMENT AGREEMENT (this “Agreement”) is made as of December 23,
2008, by and among: U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Assignor”); GREAT RIVERS BANCSHARES, INC., a Nevada corporation
(“Assignee”); and MERCANTILE BANCORP, INC., a Delaware corporation (“Borrower”);
and has reference to the following facts and circumstances (the “Recitals”):
     A. Assignor extended a revolving line of credit (the “Revolving Credit
Loan”) and three term loans (each, a “Term Loan”; and collectively, the “Term
Loans”) to Borrower as evidenced by the Third Amended and Restated Loan
Agreement dated as of November 10, 2006, executed by Assignor, as Lender, and
Borrower, as amended (the “Loan Agreement”; all capitalized terms hereunder
shall have the same meanings ascribed to them in the Loan Agreement).
     B. The Revolving Credit Loan matured by its terms on June 30, 2008, but the
Term Loans remain outstanding.
     C. Assignor has agreed to sell and assign, without recourse, except as
expressly provided herein, to Assignee, all of Assignor’s interest in the Term
Loans, the Loan Agreement, the Term Notes, and the other Transaction Documents
and Assignee has agreed to purchase the Term Loans, the Loan Agreement, the Term
Notes, and the other Transaction Documents, subject to the terms and conditions
of this Agreement.
     D. NOW, THEREFORE, in consideration of the mutual promises of the parties,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:
     1. Recitals. The Recitals are true and correct, and, together with the
defined terms set forth herein, are incorporated by this reference.
     2. Purchase Price. For and in consideration for assignment of the
Transaction Documents, Assignee shall pay to Assignor an amount equal to the
aggregate outstanding principal amount of the Term Notes plus all accrued
interest thereon through the Transfer Date (defined below) (the “Purchase
Price”). The Purchase Price (which is set forth below) shall be paid in lawful
money of the United States of America and in Immediately available funds.

                                      Term Loan A   Term Loan B   Term Loan C  
Total
Principal
  $ 15,000,000.00     $ 5,000,000.00     $ 2,000,000.00     $ 22,000,000.00  
Interest
  $ 109,112.50     $ 36,609.72     $ 14,978.34     $ 160,700.56  
Total
  $ 15,109,112.50     $ 5,036,609.72     $ 2,014,978.34     $ 22,160,700.56  

The Purchase Price will be delivered to Assignor by wire transfer to the
following deposit account at Assignor:
U.S. Bank National Association
ABA No. 0810-0021-0
Attention: Mercantile Bancorp, Inc.
Credit Account #1001876026
     3. Closing and Transfer Date. The transfer of the original Transaction
Documents from Assignor to Assignee shall occur when the last of the following
takes place: (a) this Agreement is

 



--------------------------------------------------------------------------------



 



executed by Assignor, Assignee and Borrower; and (b) funds in full payment of
the Purchase Price are received by Assignor. The date on which the closing
occurs shall be the “Transfer Date.”
     4. Assignment of Transaction Documents. Effective as of the Transfer Date,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee buys and
receives from Assignor, all of Assignor’s right, title and interest in and to
the Transaction Documents, and all interest accrued thereunder as of the
Transfer Date. Except for the representations and warranties specifically set
forth in this Agreement, the Transaction Documents are being transferred and
sold to Assignee and Assignee acknowledges that Assignee is purchasing and
accepting the Transaction Documents, “AS IS”, “WITH ALL FAULTS” and “WITHOUT
RECOURSE” and without representation or warranty of any type or kind, including
specifically, but not limited to, the enforceability or collectability of the
Term Loans or the Transaction Documents. Assignor agrees that, upon confirmation
by Assignor of receipt of the Purchase Price in good funds, Assignor will:
(a) endorse each original Term Note “Pay to the order of Great Rivers
Bancshares, Inc. WITHOUT RECOURSE and without warranties express or implied,
except as set forth in the Assignment Agreement, dated contemporaneously
herewith”; (b) as soon as possible, deliver the original Transaction Documents
(as described in Exhibit A hereto) to Assignee; and (c) be deemed to have
consented to Assignee filing UCC Financing Statement Amendments (assigning the
applicable UCC Financing Statements to Assignee).
     5. Borrower’s Representations and Warranties. Borrower joins in this
Agreement for the purpose of making and giving the representations, warranties,
covenants, agreements and indemnities set forth below and for the purpose of
releasing Assignor from any and all claims arising out of the Term Loans and the
Transaction Documents as follows:
     (a) There are no obligations of Borrower, contingent or otherwise, owing to
Assignor nor in favor of any other Person which are entitled to the security of
or any other benefit of any of the Transaction Documents other than the
obligations assigned hereby. There is no obligation of Assignor under the
Transaction Documents to make any future advance or to incur any liability on
behalf of Borrower;
     (b) Exhibit A to this Agreement contains a complete and accurate listing of
all Transaction Documents as such term is used in and contemplated by the Loan
Agreement;
     (c) All signatures on each of the Transaction Documents are genuine and
authorized, this Agreement constitutes a valid and binding obligation of
Borrower and is enforceable against Borrower in accordance with its terms, and
Borrower and its subsidiaries have taken all action necessary to enable Assignee
to obtain the benefits of the Collateral and to foreclose upon the Collateral
upon the occurrence of an Event of Default;
     (d) There are no amendments or modifications to any of the Transaction
Documents except for those described in Exhibit A, which is attached hereto and
made a part hereof by reference; there are no waivers by Assignor of Borrower’s
compliance with the terms of any provision of the Transaction Documents, except
that Assignor waived all prepayment fees contemplated by the Loan Agreement; the
repayment terms for the Term Loan advances and all other terms are as set forth
in the Transaction Documents except that Assignor waived all prepayment fees
contemplated by the Loan Agreement; and there exists no other written or oral
agreement or understanding which would change, amend or waive the provisions of
the Transaction Documents identified on Exhibit A, except that Assignor waived
all prepayment fees contemplated by the Loan Agreement;
     (e) As of the date of this Agreement, Borrower has no defense to payment,
counterclaim or setoff, including without limitation, usury, with respect to the
Transaction Documents or to the indebtedness evidenced thereby;

- 2 -



--------------------------------------------------------------------------------



 



     (f) There is no insolvency proceeding currently pending against Borrower,
and no litigation is currently pending between Assignor and any party to the
Transaction Documents relating in any way to the Transaction Documents;
     (g) The Term Loan amounts set forth in Section 2 above, all as of the date
hereof, represent the total indebtedness due to Assignor and evidenced by the
Transaction Documents;
     (h) There are no duplicate originals of the Term Notes;
     (i) Borrower hereby releases Assignor from any and all obligations Assignor
may have had, or, but for the provisions of this Agreement might otherwise have
had in the future to Borrower with respect to the Term Loans and under the
Transaction Documents. Borrower further releases Assignor from any and all
actions, claims and demands whatsoever, in law or equity, which it may have ever
had, now has or may hereafter have against Assignor arising out of or in
connection with the Term Loans and the Transaction Documents. From and after the
date hereof, Borrower shall indemnify, defend and hold harmless Assignor from
and against any and all demands, claims, complaints, actions, causes of action,
suits, proceedings, investigations, arbitrations, assessments, losses, damages,
liabilities, costs and expenses which may be asserted against, imposed upon or
suffered by Assignor, directly or indirectly, as a result of, on account of, by
reason of, or arising from the Term Loans or the Transaction Documents, except
as may be caused by the gross negligence or intentional misconduct of Assignor,
including without limitation, reasonable attorneys’ fees. The language in this
Section 5(i) does not mean Assignor would not assist Assignee or Borrower in
correcting any clerical errors or corrections necessary to make this Agreement
legally correct or in correcting any mathematical error inconsistent with the
intention of the parties to this Agreement; and
     (j) Borrower intends that the assignment of the Transaction Documents shall
in no way constitute a novation, but shall continue the obligations of Borrower
under the Transaction Documents in full force and effect. Borrower further
ratifies and confirms all of the terms and covenants of the Transaction
Documents and agrees that the same do and shall remain in full force and effect,
enforceable in accordance with their respective terms. Borrower represents and
warrants to Assignee that except as described in Exhibit C attached hereto all
of the representations and warranties set forth in the Transaction Documents are
true as of the date hereof as if made by Borrower to Assignee as of the date
hereof. Borrower releases Assignee from and agrees that Assignee shall not be
liable for any breaches of the Transaction Documents by Assignor or any
liability of Assignor to Borrower under the Transaction Documents or otherwise
whether arising prior or subsequent to the effective date of this Agreement.
Borrower agrees that the only liabilities or obligations Assignee shall have
under the Transaction Documents are those arising under the Transaction
Documents after the date hereof.
     (k) Borrower agrees that a breach of any representation, warranty,
covenant, agreement or indemnity contained in this Agreement shall be deemed to
be an Event of Default under the Transaction Documents.
     (l) Borrower represents and warrants that: the The Hannibal National Bank
changed its name to HNB National Bank on May 1, 2003; HNB Bancorp, Inc. changed
its name to HNB Financial Services, Inc. on December 13, 2001; and Mercantile
Trust and Savings Bank changed its name to Mercantile Bank on January 1, 2008.
     6. Assignor’s Representations and Warranties. Assignor warrants to Assignee
that: (a) Assignor has good and marketable title to the Term Loans, the Loan
Agreement, the Term Notes, and the other Transaction Documents; (b) to
Assignor’s knowledge, the Term Loans, the Loan Agreement, the Term Notes, and
the other Transaction Documents are not subject to any lien, claim, charge,

- 3 -



--------------------------------------------------------------------------------



 



participation, encumbrance or restriction of any kind; and (c) the Term Loan
amounts set forth in Section 2 above represent the total amount of principal and
interest due to Assignor and evidenced by the Transaction Documents as of the
date hereof. Assignor hereby warrants to Assignee and Borrower that, upon the
receipt of the Purchase Price in good funds from Assignee, Borrower shall have
no further obligations to Assignor under the Term Loans and the Transaction
Documents.
     7. Disclaimer. By acceptance of this Agreement, Assignee expressly
acknowledges that the Term Loans and the Transaction Documents are being sold on
an “AS IS”, “WHERE IS” BASIS, WITH ALL FAULTS AND EXCEPT AS SPECIFICALLY SET
FORTH IN SECTION 6 ABOVE, ASSIGNOR MAKES AND GIVES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW RELATING IN
ANY WAY TO THE TERM LOANS OR THE TRANSACTION DOCUMENTS and except as otherwise
specifically stated in this Agreement, Assignor specifically disclaims any
warranty, guaranty or representation, oral or written, past, present or future
with respect to the Term Loans and the Transaction Documents including, without
limitation: (a) the validity, existence, or priority of any lien or security
interest securing the Term Loans whether supposedly created by the Transaction
Documents or otherwise; (b) the existence or basis for any claim, counterclaim,
defense or offset relating to the Term Loans or Transaction Documents; (c) the
financial condition of Borrower; (d) the compliance of the Term Loans or
Transaction Documents with any laws, ordinances or regulations of any government
or other body; (e) the condition or existence of any collateral securing the
Term Loans whether created by the Transaction Documents or otherwise; (f) the
future performance of Borrower, the collateral or any third party pledging
security for the Term Loans or the Transaction Documents; (g) the value of the
collateral for the Term Loans; (h) whether any collateral is in the possession
of Borrower; and (i) the collectability of the Term Loans. Assignee acknowledges
and represents to Assignor that Assignee has been given the opportunity to and
has undertake Assignee’s own investigation of the Term Loans, the Transaction
Documents and Borrower, and Assignee is relying solely on Assignee’s own
investigation of the Term Loans and not any information provided or to be
provided by Assignor.
     8. Assumption of Term Loan and Indemnifications. As of and including the
Transfer Date, Assignee hereby assumes each, every and all of Assignor’s
obligations under and for the Term Loans and Transaction Documents arising on or
after the Transfer Date, agrees that Assignee will be bound by and will perform
in accordance with the provisions which, under the terms of the Transaction
Documents, are required to be performed by “Lender” as such terms, provisions,
and obligations may be amended, restated, modified, or supplemented under the
Transaction Documents. Assignee agrees to and shall indemnify, save and keep
Assignor and Assignor’s predecessors, successors and assigns harmless from and
against any and all liabilities, demands, claims, actions or causes of action,
assessments, losses, fines, penalties, costs, damages± obligations and expenses,
including reasonable attorneys’ and expert witness fees of any kind or character
incurred by Assignor or its predecessors, successors and assigns, resulting
from, or arising out of (a) the Term Loans and Transaction Documents arising
from actions, occurrences and events which take place on or after the Transfer
Date, (b) the inaccuracy of any representation or warranty made by Assignee to
Assignor in this Agreement; (c) any and all liabilities arising out of the
tortious or unlawful acts or omissions of Assignee in regard to the Transaction
Documents or the Term Loans, including but not limited to any “lender liability”
or similar claims asserted against Assignor to the extent such claims arose out
of actions of Assignee, or any other events that occur after the Transfer Date;
(d) any amount owed to attorneys or other persons for services provided to
Assignee or its successors in interest with respect to the Term Loans or
Transaction Documents; or (e) any breach of any of “Lender’s” obligations under
any Transaction Document on or after the Transfer Date. Assignor agrees to and
shall indemnify, save and keep Assignee and Assignee’s predecessors, successors
and assigns harmless from and against any and all liabilities, demands, claims,
actions or causes of action, assessments, losses, fines, penalties, costs,
damages obligations and expenses, including reasonable attorneys’ and expert
witness fees of any kind or character incurred by Assignee or its predecessors,
successors and assigns, in any way resulting from or arising out of (i) the Term
Loans and Transaction Documents arising from actions, occurrences and events
which occur prior to the Transfer Date, (ii) the inaccuracy of any
representation

- 4 -



--------------------------------------------------------------------------------



 



or warranty made by Assignor to Assignee in this Agreement; (iii) any and all
liabilities arising out of the tortious or unlawful acts or omissions of
Assignor in regard to the Transaction Documents or the Term Loans, including but
not limited to any “lender liability” or similar claims asserted against
Assignee to the extent such claims arose out of actions of Assignor or any other
events that occurred prior to the Transfer Date; (iv) any amount owed to
attorneys or other persons for services provided to Assignor or its predecessor
in interest with respect to the Term Loans or Transaction Documents; or (v) any
breach of any of “Lender’s” obligations under any Transaction Document prior to
the Transfer Date.
     9. Due Diligence by Assignee. Assignee confirms that Assignee has been
given the opportunity to review and has reviewed the Transaction Documents and
such other documents and information as Assignee has deemed necessary and
appropriate on which to base Assignee’s own credit analysis and to make
Assignee’s own decision to enter into this Agreement. Assignee hereby represents
and warrants that: (i) Assignee is a sophisticated buyer with respect to the
Term Loans and the Transaction Documents and an “accredited investor” within the
meaning of 17 CFR Section 230.501(a); (ii) Assignee has adequate information
concerning the business and financial condition of Borrower to make an informed
decision regarding the purchase of the Term Loans and the Transaction Documents
and has independently and without reliance on Assignor or any information
prepared by Assignor, and based on such information as Assignee has deemed
appropriate, made Assignee’s own analysis and decision to enter into this
Agreement; (iii) Assignee has not relied in entering into this Agreement upon
any oral or written information from Assignor, or any of Assignor’s employees,
affiliates, agents or representatives (including but not limited to any risk
ratings or any other material prepared by Assignor’s employees that is included
in Assignor’s credit or collateral files for the Term Loans), other than the
representations and warranties of Assignor specifically set forth in this
Agreement, nor has Assignee relied on any investment advice, credit information
or opinion as to whether the purchase of the Term Loans and the Transaction
Documents is prudent. Assignee acknowledges that: (A) no employee or
representative of Assignor has been authorized to make, and Assignee has not
relied upon, any statements or representations other than those specifically
contained in this Agreement; (B) the sale of the Transaction Documents by
Assignor to Assignee is irrevocable, and Assignee shall have no recourse to
Assignor except as expressly provided herein; (C) the Term Loans are or may have
been in default, and/or may have been restructured or extended as described in
the First Amendment Third Amended and Restated Loan Agreement, Second Amendment
Third Amended and Restated Loan Agreement, and Third Amendment to Third Amended
and Restated Loan Agreement, executed by Borrower and Assignor, and as described
in Exhibit B attached hereto; (D) title defects, lack of perfection of liens and
other defects may exist with respect to the collateral (if any) for the Term
Loans; and (E) the consideration paid pursuant to this Agreement for the
purchase of the Term Loans and Transaction Documents may differ both in kind and
amount from any payments or distributions which may ultimately be received by
Assignee with respect to the Term Loans and the Transaction Documents.
     10. Excluded Information. Assignee acknowledges that Assignor has or may
have but will not be transferring to Assignee certain documents and information
on the Term Loans, Borrower, any pledgors or guarantors that is not known to
Assignee and that may be material to a decision to acquire the Term Loans and
Transaction Documents, such as charge off, non-performing asset and rating
change memoranda, written officer comments regarding Borrower, any pledgors or
guarantors character or credit issues, attorney-client correspondence or other
information to or from attorneys or prepared in anticipation of litigation, and
references to the “net to bank” or “net investment” balance on a Term Loan
(collectively, the “Excluded Information”). Assignee has decided to buy the Term
Loans and the Transaction Documents notwithstanding its lack of knowledge of the
Excluded Information, and Assignor shall have no liability to Assignee for
nondisclosure of any Excluded Information as long as such Excluded Information
does not affect the truth or accuracy of any representations or warranties made
by Assignor in Section 6 above.
     11. Not a Novation. Assignor and Assignee intend that this Agreement shall
in no way constitute a novation but shall continue the obligations of Borrower
in full force and effect.

- 5 -



--------------------------------------------------------------------------------



 



     12. Cumulative Remedies. The rights and remedies of Assignor and Assignee
hereunder are cumulative and not exclusive of any rights or remedies they would
otherwise have.
     13. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Missouri, without
reference to conflicts of law principles, and shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
     14. Entire Agreement; Notice Required by Section 432.047 R.S. Mo. This
Agreement cannot be amended, modified or terminated orally but only by a writing
signed by the party to be charged. This Agreement embodies the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersedes any prior agreement and understanding between the parties.
Notice Required by Section 432.047 R.S. Mo. ORAL AGREEMENTS OR COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
     15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     16. Consent. Borrower hereby consents to Assignor’s assignment of the Term
Loans, the Loan Agreement, the Term Notes, and the other Transaction Documents
to Assignee pursuant to terms and conditions hereof.
     17. Further Assurances. All parties hereto shall fully cooperate with each
other, and shall promptly execute and deliver such documents and take such other
action as is reasonably requested of it for the purposes of evidencing the
transactions contemplated by this Agreement.
     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the parties hereto as of the date written above.
[SIGNATURES ON FOLLOWING PAGE]

- 6 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
ASSIGNMENT AGREEMENT

                  Assignor:    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Douglas S. Dunbar    
 
           
 
      Douglas S. Dunbar, Vice President    
 
                Assignee:    
 
                GREAT RIVERS BANCSHARES, INC.    
 
           
 
  By:   /s/ Scott Phillips    
 
           
 
      Scott Phillips, Assistant Secretary
 
   
 
                Borrower:    
 
                MERCANTILE BANCORP, INC    
 
           
 
  By:   /s/ Ted T. Awerkamp    
 
           
 
      Ted T. Awerkamp, President & CEO    

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT A
(Transaction Documents)
Third Amended and Restated Loan Agreement dated November 10, 2006
Term Loan Promissory Note ($15,000,000) dated November 10, 2006
Stock Pledge Agreement (Borrower) dated November 10, 2006
Stock Certificate No. 03563-Mercantile Trust & Savings Bank (360,000 shares) and
stock power
UCC Financing Statement No. 6391464 5 (filed with the Delaware Secretary of
State on 11/9/06)
Stock Pledge Agreement (Subsidiary) dated November 10, 2006
Stock Certificate No. RPB 215-The Royal Palm Bank (1,038,294 shares) and stock
power
UCC Financing Statement No. 200604105574 (filed with the Florida Secretary of
State on 11/13/06)
First Amendment to Third Amended and Restated Loan Agreement dated March 20,
2007
Second Amendment to Third Amended and Restated Loan Agreement dated June 30,
2007
Third Amendment to Third Amended and Restated Loan Agreement dated September 7,
2007
Term Loan B Promissory Note ($5,000,000) dated September 7, 2007
Term Loan C Promissory Note ($5,000,000) dated September 7, 2007
Stock Pledge Agreement (Subsidiary) dated September 7, 2007
Stock Certificate No. 1012-HNB National Bank (64,000 shares) and stock power
UCC Financing Statement No. 20070100998H (filed with the Missouri Secretary of
State on 9/7/07)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(Events of Default)
Section 5.13 (Consolidated Fixed Charge Coverage Ratio)- failure to comply with
this covenant for the quarterly reporting period ending as of September 30,
2008.
Section 6.12 (Non-Performing Assets)- failure to comply with this covenant for
the quarterly reporting periods ending as of June 30, 2008 and September 30,
2008.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
(Exceptions to Borrower’s Representations and Warranties)
The following are the exceptions to the representations and warranties set forth
in Section 4 of the Third Amended and Restated Loan Agreement dated November 10,
2006, as amended by the First Amendment dated March 20, 2007, Second Amendment
dated June 30, 2007 and Third Amendment dated September 7, 2007:

  1.   There have been changes in the condition or operation, financial or
otherwise, of Mercantile Bancorp, Inc. and its consolidated subsidiaries since
June 30, 2006 that could have a Material Adverse Effect. The changes are: (a) a
substantial increase in nonperforming assets; (b) a substantial increase in loan
loss reserve; (c) substantial loan charge-offs; (d) net losses for the quarters
ending March 31, 2008, June 30, 2008 and September 30, 2008 as reported on
Borrower’s forms 10Q; and (e) a substantial reduction in net worth;     2.  
With respect to Section 4.05, Royal Palm Bank of Florida is currently operating
under a Memorandum of Understanding with regulatory authorities. It is
anticipated that Heartland Bank will be requested to enter a Memorandum of
Understanding or other regulatory order;     3.   With respect to Section 4.08,
Schedule 4.08 on the date hereof would be as set forth on the attached
Schedule 4.08. The changes are caused by the following: (a) the merger of
Farmers State Bank of Northern Missouri into Mercantile Bank; (b) the sale of
New Frontier Bankshares, Inc. previously owned by Mercantile Bancorp, Inc.;
(c) the merger of Perry State Bank into HNB National Bank; (d) the merger of
Mercantile Merger Corp. into HNB Financial Services, Inc.; and (e) the name
change of Mercantile Trust & Savings Bank to Mercantile Bank as of January 1,
2008.     4.   With respect to Section 4.10, Mid-America Bancorp, Inc. has
borrowed the sum of four million dollars ($4,000,000.00) from First Community
Bank, Lee’s Summit, Missouri, on August 28, 2008, modified and extended on
November 28, 2008. Schedule 4.10 on the date hereof would be in accordance with
the attached schedule 4.10.     5.   With respect to Section 4.11, Mid-America
Bancorp, Inc. has pledged as security on the loan to Community Bank 3,000 shares
of Heartland Bank stock representing 100 percent of the issued and outstanding
shares of Heartland Bank.     6.   Schedule 4.14 as of the date hereof would be
in accordance with the attached Schedule 4.14.



 



--------------------------------------------------------------------------------



 



SCHEDULE 4.08

(Subsidiaries)
Mid-America Bancorp, Inc.
Heartland Bank
Mercantile Bancorp Capital Trust I
Mercantile Bancorp Capital Trust II
Mercantile Bancorp Capital Trust III
Mercantile Bancorp Capital Trust IV
Brown County State Bank
Marine Bank & Trust
Mercantile Bank
Mercantile Investments Inc.
Royal Palm Bancorp, Inc.
The Royal Palm Bank of Florida
HNB Financial Services, Inc.
HNB National Bank

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.10
(Other Loans and Guarantees)
Trust Preferred Securities:

1)   Mercantile Bancorp Capital Trust I   2)   Mercantile Bancorp Capital Trust
II   3)   Mercantile Bancorp Capital Trust III   4)   Mercantile Bancorp Capital
Trust IV

In addition, Mid-America Bancorp, Inc. debt to First Community Bank

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
(Stock of Subsidiary Banks)

                          Authorized     Subsidiary Bank   Owner   Capital Par
Value    
Heartland Bank
  Mid-America Bancorp, Inc.   3,000 shares   $ 100.00  
Brown County State Bank
  Mercantile Bancorp, Inc.   3,000 shares   $ 100.00  
Marine Bank & Trust
  Mercantile Bancorp, Inc.   13,010 shares   $ 100.00  
Mercantile Bank
  Mercantile Bancorp, Inc.   403,200 shares   $ 6.25  
The Royal Palm Beach of Florida
  Royal Palm Bancorp, Inc.   3,000,000 shares   $ 5.00  
HNB National Bank
  HNB Financial Services, Inc.   64,000 shares   $ 6.25  

                 
Shares Owned by Owner
               
Heartland Bank
          3,000 shares  
Brown County State Bank
          3,000 shares  
Marine Bank & Trust
          13,010 shares  
Mercantile Bank
          403,200 shares  
The Royal Palm Bank of Florida
          1,038,294 shares  
HNB National Bank
          64,000 shares  

 